Citation Nr: 0814609	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left-sided facial nerve iatrogenic damage after the resection 
of a left parotid enlargement


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active duty service from January 1976 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a hearing before the undersigned 
veterans law judge in March 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that a left superficial parotidectomy 
and cranial nerve VII repair surgery that was performed at 
the VA Medical Center in Gainesville, Florida in June 1987 
resulted in left-sided facial nerve damage.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was: (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997.  
Claims based on additional disability due to hospital care, 
medical or surgical treatment must meet certain causation 
requirements. Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter. Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations. 38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2007).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2007). In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV). The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2007).

Medical records from the VA Medical Center in Gainesville, 
Florida show that the veteran underwent surgery in May 1987 
for left superficial parotidectomy and cranial nerve VII 
repair.  At the hearing in March 2008, the veteran alleged 
that he did not give informed consent for the May 1987 
surgery.  A review of the claims file indicates that there is 
one consent form of record, dated in December 1984 and signed 
by the veteran.  The procedures described therein include 
"extraction of third molar teeth" and "possible excisional 
biopsy of left lymph node."  

A consent form for the May 1987 surgery is not of record.  A 
review of the claims file indicates that the RO made several 
attempts to obtain consent forms.  In February 2002, the RO 
requested the veteran's medical records and informed consent, 
or SF 522, from the VA Medical Center in Gainesville, 
Florida.  A response received in February 2003 indicated that 
the veteran's records were located at the VA Healthcare 
Center in Orlando, Florida.  

The RO subsequently requested the veteran's medical records 
and consent forms from the VA Orlando Healthcare Center in 
November 2003.  In December 2003, the Orlando Healthcare 
Center provided records of the RO received records of the 
veteran's treatment, including the May 1987 surgery.  These 
records did not include a copy of a consent form signed in 
conjunction with the May 1987 surgery.  The Orlando 
Healthcare Center did not indicate whether such consent forms 
were determined to be unavailable.  The Board finds that a 
remand is necessary to make an additional effort to obtain a 
copy of the consent for the May 1987 surgery.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an opinion is 
necessary to decide a claim. A medical opinion and addendum 
opinion were obtained in July 2004.  The July 2004 
examination report does not indicate that the examining 
physician addressed the issue of informed consent.  On remand 
the examiner who provided the July 2004 opinion should be 
requested to review any consent forms that are obtained, 
including the one already in evidence, and to provide an 
addendum as to whether the veteran was adequately informed of 
the foreseeable risks of the May 1987 surgery.  

Accordingly, the case is REMANDED for the following action:

1.  Request all informed consent forms 
associated with the veteran's May 1987 
surgery.  The records should be requested 
from both the Orlando VA Healthcare Center 
and the VA Medical Center in Gainesville 
VAMC.  All requests and responses should 
be documented in the claims file.  If the 
records are determined to be unavailable, 
the AMC/ RO should request a written 
response indicating that they are 
unavailable and the reason for such 
unavailability.

2.  Thereafter, an addendum should be 
obtained from the VA physician who 
provided the July 2004 VA medical opinion.  
The addendum should discuss whether the 
veteran was informed prior to the surgery 
or the ordinary risk factors of the 
surgery and whether the left-sided facial 
nerve damage was a risk that a reasonable 
health care provider would have disclosed 
to the veteran in connection with informed 
consent for surgery for resection of a 
left parotid enlargement.  The examiner 
should discuss the December 1984 consent 
form, as well as any other consent forms 
obtained.  If the examiner who provided 
the July 2004 VA examination is not 
available, an opinion should be obtained 
from another physician.

3.  After the completion of the 
development requested above, the claim on 
appeal should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and should be afforded an 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



